There is no error apparent on the record in this case. Nor was there any reversible error in any of the rulings of the court upon the trial.
Defendant was convicted for the offense of manslaughter in the first degree, and his punishment was fixed at imprisonment in the penitentiary for two years.
The evidence was in sharp conflict. That for the State was ample to support the verdict of the jury and to sustain the judgment of conviction pronounced and entered. The corpus delicti was fully proven, and there is no dispute about the fact that the death of deceased resulted from the wound or wounds upon his head. The testimony of the only eyewitness, tended to show that the accused inflicted said wounds under such circumstances as to make the homicide unlawful. The defendant denied that he struck deceased on the occasion in question. He claimed and testified that he was not present, but was at a different place when deceased was killed.
The points of decision on this appeal are confined to a few exceptions reserved to the trial court's rulings upon the admission of evidence. Each of said rulings has been examined, and are so clearly free of error a detailed discussion is unnecessary and will not be indulged.
Affirmed.